LoCorr Investment Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 May 5, 2015 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 RE: LoCorr Investment Trust (the “Trust”) Registration Nos: 333-171360 and 811-22509 LoCorr Managed Futures Strategy Fund (S000031540) LoCorr Long/Short Commodities Strategy Fund (S000035412) LoCorr Long/Short Equity Fund (S000040449) LoCorr Spectrum Income Fund (S000043632) LoCorr Market Trend Fund (S000045488) LoCorr Multi-Strategy Fund (S000048368) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust, on behalf of its series listed above, hereby certifies that the form of Prospectuses and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the recent amendment for the Trust dated May 1, 2015, and filed electronically as Post-Effective Amendment No. 23 to the Company’s Registration Statement on Form N-1A on April 30, 2015. Please direct any inquiries regarding this filing to me at (414) 765-6620.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Alia M. Vasquez Alia M. Vasquez, Esq. For U.S. Bancorp Fund Services, LLC
